United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        November 30, 2006
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 06-10622
                          Summary Calendar



LAQUENTUS CHOICE,

                           Plaintiff - Appellant,

v.

WERNER ENTERPRISES INC., in its assumed or common name;
DRIVER’S MANAGEMENT, in its assumed or common name,

                           Defendants - Appellees.




                         --------------------
             Appeal from the United States District Court
         for the Northern District of Texas, Dallas Division
                         USDC No. 3:05-CV-552
                         --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Laquentus Choice (“Choice”) filed an Americans with

Disabilities Act discrimination suit against the defendants after

he was disqualified from obtaining employment as a truck driver.

The case was removed to the district court for the Northern

District of Texas.    Upon the conclusion of discovery, the

defendants filed a motion for summary judgment.      The district

court granted the motion and entered final judgment dismissing

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Choice’s suit.   Choice appeals to this Court.

        We review a district court’s grant of summary judgment de

novo.    Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 507

(5th Cir. 2003).   We have carefully examined the briefs, the

record excerpts, and relevant portions of the record itself.      For

the reasons stated in the district court’s Memorandum Opinion and

Order, we affirm the decision to enter final judgment against

Choice.

     AFFIRMED.